DETAILED ACTION
	This is a final Office Action on the merits for application 17/052,303. Receipt of the amendments and arguments filed on 12/23/2021 is acknowledged.
Claims 1-12, 14, 16-17, 19, and 21-24 are pending.
Claims 13, 15, 18, and 20 are cancelled.
Claims 1-12, 14, 16-17, 19, and 21-24 are examined.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10, 16, 17, 19, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 has been amended to define that the joint can include a KY type shape, which was not provided in the originally filed specification and thus is considered to define new matter. The originally filed specification discloses that only a KT shaped uniplanar joint can be formed but not a KY type, thus defining new matter. Moreover, claims 7-10, 16, 17, 19, and 22 are rejected under 35 U.S.C. 112(a) for their dependencies upon claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12, 14, 16-17, 19, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 23 each define “an at least uniplanar joint of a K, X, N, KT/KY, Y type, or a combination of these types,” which renders the claimed invention indefinite 
Furthermore, claim 6 defines a “KY” type joint, which was not disclosed in the originally filed specification so as to define new matter and render the claimed invention indefinite since one of ordinary skill in the art would not know how to form such a joint shape within a single plane. For examining purposes and in light of the specification and drawings, such a type joint is instead interpreted as a “KT” joint as disclosed in the specification. Moreover, claims 7-10, 16, 17, 19, and 22 are rendered indefinite for their dependencies upon claim 6.
Regarding claims 21, 22, and 24, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examining purposes, the phrase following the “such as” limitations are considered optional and do not further narrow the claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 7, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Cercone et al. (U.S. Publication 2003/0180570) or, in the alternative, under 35 U.S.C. 103 as obvious over Cercone et al. in view of Barmakian et al. (U.S. publication 2005/0252153).
Regarding claim 1, Cercone et al. disclose a method for making a virgin joint between at least two separate structural hollow sections (#12 and #14; see figure 2) in a lattice tower structure, or truss structure, made of the at least two structural hollow sections (a truss structure is formed by such hollow sections), the method comprising the steps of:
applying a fiber reinforced polymer (all the fiberglass segments as depicted in figures 13 and 14 used to form such a joint) around the at least two structural hollow sections in a transitional area (see figures 13 and 14), covering and thus bonding together the at least two structural hollow sections (see figure 13 and 14); and
forming the virgin joint between the at least two structural hollow sections and the fiber reinforced polymer wrap, wherein the fiber reinforced polymer wrap acts as a transition piece for transferring forces between the structural hollow sections, such 
wherein the joint is an at least uniplanar joint of a K, X, N, KT, Y type, or a combination of these types (figures 13 and 14 depict a K shaped joint is formed).
However, if the Examiner is considered to over broadly interpret Cercone et al. as constructing a virgin joint where a weld is not required, it is highly well known in the art, as evidenced by the testing of Cercone et al. in paragraph 53 and Barmakian et al., that such reinforcement joints can be formed without the use of welds yet still form a reinforcement structure as strong, if not stronger, than a welded structure. Therefore, it would have been obvious to have constructed a new reinforcement structure using hollow reinforcement sections and polymer wraps at the joints of such sections without welding, as taught in the test section of Cercone et al. and Barmakian et al., in order to form a reinforcement structure that does not corrode or breakdown over time as welded joints do.
Regarding claim 2, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious, the fiber reinforced polymer wrap is applied in a series of sequential lamination steps (see figures 13 and 14 of Cercone et al., where the wrap is wrapped in a series of lamination steps).
Regarding claim 6, Cercone et al. disclose a virgin joint between two separate structural hollow sections (#12 and #14) in a lattice tower structure, or truss structure (the sections form a truss structure) made of such hollow sections, the virgin joint comprising fiber reinforced polymer wrap (the polymer wraps of figures 13 and 14) around the structural hollow sections (see figures 13 and 14) in a transitional area covering and thus bonding together those portions of the two structural hollow sections (see figures 13 and 14), that together with the fiber reinforced polymer wrap, form the virgin joint between the two structural hollow sections (see figures 2a and 3a), wherein the virgin join excludes welding (Though Cercone et al. disclose such fiber reinforced polymer is used to repair a welded joint between such hollow sections, paragraph 53 of Cercone et al. discloses that such repair joints support a greater load than what an undamaged weld would hold and thus is considered to form a joint where such a weld is excluded since paragraph 53 discloses such a load strength measurement was taken when such hollow sections were “un-welded” and thus supports an anticipation reading that Cercone et al. constructed such a joint and structure without welds and with just such fiber reinforcements in order to test and reach such a load strength measurement.); and wherein the joint is an at least uniplanar joint of a K, X, N, KY, Y type, or a combination of these types (figures 13 and 14 depict a K shaped joint is formed).

Regarding claim 7, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious, the fiber reinforced polymer wrap is applied in a series of sequential lamination steps (see figures 13 and 14 of Cercone et al., where the wrap is wrapped in a series of lamination steps).
Regarding claims 21 and 22, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious, the structural hollow sections are made of metal, such as steel (see paragraph 23 of Cercone et al.).
Regarding claim 23, Cercone et al. disclose a method for making a virgin joint between at least two separate structural hollow sections (#12 and #14; see figure 2) in a lattice tower structure, or truss structure, made of the at least two structural hollow sections (a truss structure is formed by such hollow sections), the method comprising the steps of:
applying a fiber reinforced polymer (all the fiberglass segments as depicted in figures 13 and 14 used to form such a joint) around the at least two structural hollow sections in a transitional area (see figures 13 and 14), covering and thus bonding together the at least two structural hollow sections (see figure 13 and 14); and
forming the virgin joint between the at least two structural hollow sections and the fiber reinforced polymer wrap, wherein welding of the virgin joint between the at least two structural hollow sections is excluded (Though Cercone et al. disclose such fiber reinforced polymer is used to repair a welded joint between such hollow sections, paragraph 53 of Cercone et al. discloses that such repair joints support a greater load than what an undamaged weld would hold and thus is considered to form a joint where such a weld is excluded since paragraph 53 discloses such a load strength measurement was taken when such hollow sections were “un-welded” and thus supports an anticipation reading that Cercone et al. constructed such a joint and structure without welds and with just such fiber reinforcements in order to test and reach such a load strength measurement.); and
wherein the joint is an at least uniplanar joint of a K, X, N, KT, Y type, or a combination of these types (figures 13 and 14 depict a K shaped joint is formed).
However, if the Examiner is considered to over broadly interpret Cercone et al. as constructing a virgin joint where a weld is not required, it is highly well known in the art, as evidenced by the testing of Cercone et al. in paragraph 53 and Barmakian et al., that such reinforcement joints can be formed without the use of welds yet still form a reinforcement structure as strong, if not stronger, than a welded structure. Therefore, it would have been obvious to have constructed a new reinforcement structure using 
Regarding claim 24, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious, the structural hollow sections are made of metal, such as steel (see paragraph 23 of Cercone et al.).

Claim Rejections - 35 USC § 103
Claims 3, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cercone et al. in view of Palsson (U.S. Patent 6,585,298), or in the alternative in view of Palsson and Barmakian et al.
Regarding claim 3, 8, 11, and 16, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious the claimed invention except for the use of a thermoset resin matrix with the fabrics of the fiber reinforced polymer wrap #54 of Barmakian et al. However, it is highly well known in the art, as evidenced by Palsson, that thermoset resins are commonly used as the resin for wetting fiber reinforced polymer wraps to reinforce the outer surfaces of a hollow section. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the resin of Cercone et al. to comprise of a thermoset resin matrix, as taught in Palsson, in order to provide specific strength characteristics to the assembly.
Claims 4, 9, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cercone et al. in view of Lazzara et al. (U.S. Publication 2011/0079311) and Barmakian et al.
Regarding claims 4, 9, 12, and 17, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious, the claimed invention except for such a length of the wrap is in the range of 0.5-5 times the diameter of the hollow sections as defined. Lazzara et al. disclose that such wraps are to comprise of an inner wrap layer #26 which is to extend 50 mm from the edges of the hollow sections #12 and #14 that are to be joined to one another, where an outer wrap layer #28 is to extend 100 mm past the inner wrap layer #26, so as to extend a total of 300 mm along the length of the pipes. Lazzara et al. disclose such lengths can be adjusted to provide a specific max shear strength to the assembly. Though Lazzara et al. do not specifically disclose the diameter of the pipes, Barmakian et al. disclose that diameters of 1.25 inches are common in the art for such structural sections and Cercone et al. disclose that the diameter of the reinforcements can be varied as needed. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the length of the polymer wrap of Cercone et al. to comprise of a length that is 0.5-5 times a diameter of the hollow sections, such as by extending the wrap 300mm on a 1.25 inch diameter pipe as taught in Lazzara et al. and Barmakian et al., in order to provide the assembly with specific sheer strength characteristics and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, .
Claims 5, 10, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cercone et al. in view of Lazzara et al. (U.S. Publication 2011/0079311), or in the alternative in view of Lazzara et al. and Barmakian et al.
Regarding claims 5, 10, 14, and 19, Cercone et al. disclose, or in the alternative in view of Barmakian et al. render obvious, the claimed invention except for the specific thickness of the wrap such that it is within the 0.5-5 times thickness range of the hollow sections. However, it is highly well known in the art, as evidenced by Lazzara et al., that 1.8-2.2 mm thicknesses are common for such fiberglass wrap layers. Since Cercone et al. disclose the hollow sections can comprise of diameters that can be varied as needed, it would have been obvious to have constructed the thickness of the polymer wrap of Cercone et al. to comprise of a thickness within a range of 0.5 to 5 times the thickness of the hollow sections, such as by constructing the layers to comprise of a 2.2 mm thickness as taught in Lazzara et al., in order to provide the assembly with specific tensile strength and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claims 1, 2, 6, 7, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Barmakian et al. (U.S. publication 2005/0252153) in view of Van Vechten et al. (U.S. Publication 2012/0066994) and Cercone et al. (U.S. Publication 2003/0180570).
Regarding claim 1, Barmakian et al. disclose a method for making a virgin joint between at least two separate structural sections (#16 and #18) in a lattice tower 
applying a fiber reinforced polymer (#54) around the at least two structural sections in a transitional area (see figure 11), covering and thus bonding together the at least two structural sections (see figure 11); 
forming the virgin joint between the at least two structural sections and the fiber reinforced polymer wrap (see figure 11), wherein the fiber reinforced polymer wrap acts as a transition piece for transferring forces between the structural hollow section, such that welding of the virgin joint between the at least two structural hollow sections is not required (no weld is used between the structural sections of the truss assembly such that the polymer wrap thus transfers forces through the assembly).
However, Barmakian et al. do not disclose the structural sections are hollow. It is highly well known in the art, as evidenced by Gibson et al., that rebar can be constructed from hollow, composite materials. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural members of Barmakian et al. out of hollow members, as taught in Gibson et al., to provide a cost and weight saving member that provides similar strength features to the concrete structure they are to be embedded within.
As depicted in figure 11, Barmakian et al. depict the structural members can form a T-shaped joint. Paragraph 70 of Barmakian et al. disclose that the diagonal rod segments can be possibly dispensed with but suggests that the diagonal rod segments can be used as well so as to form a combination of K and T shaped cross sections. The In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Barmakian et al. in view of Gibson et al. and Cercone et al. render obvious the fiber reinforced polymer wrap is applied in a series of sequential lamination steps (paragraph 70 of Barmakian et al. discloses one or more layers of wrap #54 can be used, where such a plurality of layers would thus be applied in sequential lamination steps as is commonly done and known in the art.).
Regarding claim 6, Barmakian et al. disclose a virgin joint between two separate structural sections (#16 and #18) in a lattice tower structure, or truss structure (see figure 11), made of such sections, the virgin joint comprising fiber reinforced polymer wrap (#54) around the structural sections (see figure 11) in a transitional area covering and thus bonding together those portions of the two structural hollow sections (see 
However, Barmakian et al. do not disclose the structural sections are hollow. It is highly well known in the art, as evidenced by Gibson et al., that rebar can be constructed from hollow, composite materials. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural members of Barmakian et al. out of hollow members, as taught in Gibson et al., to provide a cost and weight saving member that provides similar strength features to the concrete structure they are to be embedded within.
As depicted in figure 11, Barmakian et al. depict the structural members can form a T-shaped joint. Paragraph 70 of Barmakian et al. disclose that the diagonal rod segments can be possibly dispensed with but suggests that the diagonal rod segments can be used as well so as to form a combination of K and T shaped joints. The present specification discloses that T-shaped joints can be one of the many such joints which can be made with such structural members; however, the presently amended claims leaves out T-shaped joints. It is highly well known in the art, as evidenced by Cercone et al., that such wrap fiber reinforced wraps can be used to form K-shaped joint with structural members. Therefore, it would have been obvious to have constructed a K-shaped cross section truss joint instead of T-shaped joints within the invention of Barmakian et al. in order to provide the truss formed by such structural members with specific strength characteristics that are balanced with the cost of making such a beam, and also since it has been held that changing the shape of an object is a matter of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 7, Barmakian et al. in view of Gibson et al. and Cercone et al. render obvious the fiber reinforced polymer wrap is applied in a series of sequential lamination steps (paragraph 70 of Barmakian et al. discloses one or more layers of wrap #54 can be used, where such a plurality of layers would thus be applied in sequential lamination steps as is commonly done and known in the art.).
Regarding claims 21 and 22, Barmakian et al. in view of Gibson et al. and Cercone et al. render obvious the structural hollow sections are made of metal, such as steel (Barmakian et al. disclose in paragraph 14 and claim 11 that the reinforcing bars can be constructed from steel, nickel allow or fiberglass, where Cercone et al. discloses in paragraph 53 that though a clean, undamaged weld would normally fail at 25,000 lbs., the load strength for un-welded but composite formed joints would support 30,000 lbs. Therefore, in light of such teachings of the prior art, it would have been obvious to have constructed the hollow sections of Barmakian et al. out of a metal material since Barmakian et al. teach that metal and fiberglass reinforcements are known to be substituted for one another and where Cercone et al. teach that such joints can be formed stronger than welded joints and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
Regarding claim 23, Barmakian et al. disclose a method for making a virgin joint between at least two separate structural sections (#16 and #18) in a lattice tower structure, or a truss structure, made of the at least two structural hollow sections (see figure 11), the method comprising the steps of:
applying a fiber reinforced polymer (#54) around the at least two structural sections in a transitional area (see figure 11), covering and thus bonding together the at least two structural sections (see figure 11); 
forming the virgin joint between the least two structural sections and the fiber reinforced polymer wrap (see figure 11), wherein welding of the virgin joint between the at least two structural hollow sections is excluded.
However, Barmakian et al. do not disclose the structural sections are hollow. It is highly well known in the art, as evidenced by Gibson et al., that rebar can be constructed from hollow, composite materials. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the structural members of Barmakian et al. out of hollow members, as taught in Gibson et al., to provide a cost and weight saving member that provides similar strength features to the concrete structure they are to be embedded within.
As depicted in figure 11, Barmakian et al. depict the structural members can form a T-shaped joint. Paragraph 70 of Barmakian et al. disclose that the diagonal rod segments can be possibly dispensed with but suggests that the diagonal rod segments can be used as well so as to form a combination of K and T shaped joints. The present specification discloses that T-shaped joints can be one of the many such joints which can be made with such structural members; however, the presently amended claims In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 24, Barmakian et al. in view of Gibson et al. and Cercone et al. render obvious the structural hollow sections are made of metal, such as steel (Barmakian et al. disclose in paragraph 14 and claim 11 that the reinforcing bars can be constructed from steel, nickel allow or fiberglass, where Cercone et al. discloses in paragraph 53 that though a clean, undamaged weld would normally fail at 25,000 lbs., the load strength for un-welded but composite repaired joints would support 30,000 lbs. Therefore, in light of such teachings of the prior art, it would have been obvious to have constructed the hollow sections of Barmakian et al. out of a metal material since Barmakian et al. teaches that metal and fiberglass reinforcements are known to be substituted for one another and where Cercone et al. teach that such joints can be formed stronger than welded joints and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 125 USPQ 416 (CCPA 1960).).

Claims 3, 8, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barmakian et al. in view of Gibson et al., Cercone et al., and Palsson.
Regarding claim 3, 8, 11, and 16, Barmakian et al. in view of Gibson et al. and Cercone et al. render the claimed invention obvious except for the use of a thermoset resin matrix with the fabrics of the fiber reinforced polymer wrap #54 of Barmakian et al. However, it is highly well known in the art, as evidenced by Palsson, that thermoset resins are commonly used as the resin for wetting fiber reinforced polymer wraps to reinforce the outer surfaces of a hollow section. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the resin of Barmakian et al. to comprise of a thermoset resin matrix, as taught in Palsson, in order to provide specific strength characteristics to the assembly.

Claims 4, 5, 9, 10, 12, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barmakian et al. in view of Gibson et al., Cercone et al., and Lazzara et al. 
Regarding claims 4, 9, 12, and 17, Barmakian et al. in view of Gibson et al. and Cercone et al. render obvious the claimed invention except for such a length of the wrap is in the range of 0.5-5 times the diameter of the hollow sections as defined. Lazzara et al. disclose that such wraps are to comprise of an inner wrap layer #26 which is to In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claims 5, 10, 14, and 19, Barmakian et al. in view of Gibson et al. and Cercone et al. render obvious that one or more layers of wrap can be used as the wrap over the two structural sections, except for the specific thickness of the wrap such that it is within the 0.5-5 times thickness range of the hollow sections. However, it is highly well known in the art, as evidenced by Lazzara et al., that 1.8-2.2 mm thicknesses are common for such fiberglass wrap layers, where the wrap is applied in order to provide a specific max sheer strength to the structure. Since Gibson et al. disclose the thickness of the walls of the hollow structure sections can be changed to provide a different range In re Aller, 105 USPQ 233 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12, 14, 16-17, 19, and 21-24 have been considered but are moot because Applicant’s amendments to the claims required the use of prior art references which were not previously used.
Regarding Applicant’s arguments that “Barmakian discloses only ‘non-metallic materials’ can be suitably joined using such fiberglass wrap” and “teaches against forming a ‘uniplanar joint’” which shapes as defined, though figure 11 and its accompanying disclosure in the specification of Barmakian et al. disclose that the diagonal elements can be discarded, Barmakian et al. teaches that “it is often possible to dispense with the diagonal rod segments 20” so as to suggest the diagonal rod segments can be used if needed or wanted. Thus, Barmakian et al. can be considered to disclose a possible K and T combination shape for such joints as defined. Furthermore, the Cercone et al. reference provides support that such polymer wraps can be used on other hollow structural materials, such as metals, and yield the same 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635